Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  7/19/2019. The instant application has claims 1-20 pending. The system/apparatus for indirect memory access controller using permission list. There a total of 20 claims.

Allowable Subject Matter
Claims 9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings

The drawing filed on 7/19/2019 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “bus monitoring unit configured to” (Claim 1), “permission list configured to”(Claim 1), “unauthorized operation processing unit configured to”(Claim 2), “the apparatus configured to”(claim 10), “ global enable register configured to”(Claim 12) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Diebold Nixdorf v. ITC case illustrates the black box implementation of the structure is not sufficient to overcome the 35 USC §112(f). The case involved an cheque standby unit being understood to be not sufficiently described to have structure in the disclosure and a black box disclosure of this unit in the drawings was deemed insufficient.

And further RideApp Inc v. Lyft Inc(Fed Cir March 2021) also illustrates that failing to disclose the algorithm for performing the function in a computer implemented system does not meet the mean-plus-function requirement.

	 And in the case of generic computer being the structure then an algorithm for the generic computer must be disclosed is specifications. See MPEP 2181, II, B[R-10.2019] see citation below with underline for emphasis.

II.    DESCRIPTION NECESSARY TO SUPPORT A CLAIM LIMITATION WHICH INVOKES 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, SIXTH PARAGRAPH

B.    Computer-Implemented Means-Plus-Function Limitations
	
	The Federal Circuit case law regarding special purpose computer-implemented means-plus-function claims is divided into two distinct groups. The first group includes cases in which the specification discloses no algorithm, and the second group includes cases in which the specification does disclose an algorithm, but an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/479532 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an broader version of claims of ‘532 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US App 16479521
US App 16479532
Comments

1.  A protective apparatus for an indirect access memory controller associated 
with a memory, comprising: a bus monitoring unit configured to monitor a memory 
access request having a bus address and to detect a register controlling 
operation;  a window register unit configured to receive an operation address 
from the bus monitoring unit based on the register controlling operation and to 
select an access type of different access types based on the received operation 
address;  and a permission list unit configured to receive the bus address from 
the bus monitoring unit and the selected access type from the window register 
unit and to authenticate the bus address by evaluating the bus address 
according to a permission list and selected access type and determining from 
the permission list a permission attribute that corresponds to the bus address.3

	                The US App (16/479532) anticipates claims (1-12) of instant application, because the patent application claims (1-15, genus) teaches all the elements/features of the examined claim (1-12, sub-genus, e.g. has less of the same limitations than the patent application). Claims of instant application are effectively a subset of the claims in the patent application. Thus, the entire scope of the patent application reference claim falls within the scope of the examined claim. Therefore, a patent application to the instant applicant would improperly extend the right to exclude granted by a patent to the sub-genus should it issue after the genus (conflicting patent application).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-8, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2016/0147672 to Atzmon in view of US Patent 7263565 to Tawara.

Regarding Claim 1. Atzmon discloses An apparatus for adding a protection function for an indirect access memory controller, comprising: a bus monitoring unit configured to monitor a memory access request having a bus address and to perform permission authentication if a controlling operation on an operation register of the indirect access memory controller is detected(Par. 0019, the indirect memory access controller to access memory & Par. 0033, the access right is checked); a permission list unit configured to receive the bus address from the bus monitoring unit, to evaluate the bus address according to a permission list, and to determine from the permission list a permission attribute that corresponds to the bus address(Par. 0034, list of address allowed for specific unit).

Atzmon does not disclose a window register information bus configured to provide window register information from a memory controller to the permission list unit for controlling permission attributes provided in the permission list(Col 7 Ln 50-63, the initialization of the ID for access to memory) .   However, Tawara discloses and a window register information bus configured to provide window register information from 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Atzmon  invention of providing an protection unit to include permission list unit for controlling permission attributes in order to provide for an controlled flow of packets to respective address ranges as taught in Tawara see Col 8 Ln 26-38.


	
Regarding Claim 2. Atzmon discloses The apparatus of claim 1, further comprising an unauthorized operation processing unit configured to process an operation performed when the bus address does not correspond with the permission attribute(Par. 0015, the address range for memory block & Par. 0027, Protection Policy Enforcer to forbid access to memory).
  
Regarding Claim 3. Atzmon discloses The apparatus of claim 2, wherein the unauthorized operation processing unit is configured to, in response to a memory access request having the bus address violating an access permission, return a bus error, send an indicator signal, or invalidate the request without performing other processing(Par. 0027, Protection Policy Enforcer to forbid access to memory).  

Regarding Claim 4. Atzmon discloses The apparatus according to claim 1 , wherein the window register information comprises a read window address, a write window address, or an erase window address.  

Regarding Claim 5. Atzmon discloses The apparatus according to claim 1, wherein the permission list unit is configured to partition a memory space into several virtual memory protection areas and to set an access permission attribute for each memory area(Par. 0038, the protection unit for privilege level).  

Regarding Claim 6. Atzmon discloses The apparatus according to claim 1, wherein the memory access request includes a permission indicator input bit that enables or configures the protective apparatus(Par. 0027, Protection Policy Enforcer to forbid access to memory).  

Regarding Claim 7. Atzmon discloses The apparatus according to claim 1, wherein the bus monitoring unit is further configured to update the list entry of the permission list unit if a permission list configuring operation is detected(Par. 0028, privileged use and non-privileged use).  

Regarding Claim 8. Atzmon discloses The apparatus of claim 7, wherein the bus monitory unit is configured to, after detecting the permission list configuring operation, 

Regarding Claim 10. Atzmon discloses The apparatus according to claim 1

Regarding Claim 12. Atzmon discloses The apparatus according to claim 1.
	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent 7725558 to Dickerson which teaches access to shared resources using restrictions on communication path.

US Patent 10372630 to Hellwig which discloses the memory protector for address ranges

.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov